AMENDMENT to Master Transfer Agency and Service Agreement (the “Agreement”) between State Street Bank and Trust Company (the “Transfer Agent”), Calvert Investment Services, Inc. (“CIS”), and Calvert Social Investment Fund, Calvert Social Index Series, Inc., Calvert Impact Fund, Inc., The Calvert Fund, Calvert World Values Fund, Inc., Calvert Cash Reserves, Calvert Tax-Free Reserves, First Variable Rate Fund for Government Income, Calvert Variable Series, Inc., Calvert SAGE Fund, and Calvert Variable Products Inc., (the “Funds”) This Amendment is made as of this 28th day of February, 2013 between the Funds and the Transfer Agent. In accordance with Section 15.1 (Amendment) and Section 16 (Additional Portfolios and Funds) of the Agreement between the Funds, CIS and the Transfer Agent dated April 3, 2007 and effective as of May 1, 2006, as amended (the “Agreement”), the parties desire to amend the Agreement as set forth herein. All capitalized terms not otherwise defined herein shall have the meanings set forth in the Agreement. NOW THEREFORE, the parties agree as follows: 1. Schedule A (Portfolios). Schedule A to the Agreement is replaced by revised Schedule A dated February 28, 2013, attached hereto. 2. Schedules Incorporated. All schedules referenced in this Amendment are incorporated herein. 3.
